    Case 1:04-cr-00385-LMB Document 450 Filed 01/24/19 Page 1 of 4 PageID# 2364



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     )
                                     )
v.                                   ) Case No. 1:04-cr-385 (LMB)
                                     )
ALI AL-TIMIMI,                       )
                                     )
      Defendant.                     )
____________________________________)


      NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF DEFENDANT’S
                    RENEWED MOTIONS FOR ACQUITTAL

         Defendant Dr. Ali Al-Timimi respectfully submits notice that the Fourth Circuit has just

issued its en banc decision in United States v. Simms, No. 15-4640 (January 24, 2019), which is

directly relevant to Al-Timimi’s motions for acquittal on Counts 1, 7, and 8 before this Court.1

See Dkt. Nos. 432 & 445. A copy of the slip opinion is attached as Exhibit A.

         In an 8-7 opinion, the en banc Court concluded that the residual clause portion of the

“crime of violence” definition codified at 18 U.S.C. § 924(c)(3)(B)—the same clause that Al-

Timimi challenges in his acquittal motions here—is indeed unconstitutionally vague in light of

the Supreme Court’s decisions in Sessions v. Dimaya, 138 S. Ct. 1204 (2018) and Johnson v.

United States, 135 S.Ct. 2551 (2015). In so ruling, the Court expressly rejected the same savings

construction that the Government has relied upon in its arguments before this Court. See slip op.



1       On August 4, 2015, the Fourth Circuit remanded this case to this Court for consideration
of newly declassified evidence that was released (in redacted form) after the filing of his appeal.
The Fourth Circuit later modified its remand order to also permit Al-Timimi to challenge his §
924(c) convictions in light of the Supreme Court’s intervening decision in Johnson v. United
States, 135 S.Ct. 2551 (2015).

                                                  1
Case 1:04-cr-00385-LMB Document 450 Filed 01/24/19 Page 2 of 4 PageID# 2365



at 3 (“The Government . . . urges us to abandon the settled meaning of the statute and employ a

new definition of ‘crime of violence.’ We cannot do so. Neither the statutory language nor

controlling precedent offer any support for the Government’s proposed reinterpretation. Rather,

the text and structure of § 924(c)(3)(B) plainly set forth a definition of ‘crime of violence’ that

fails to comport with due process.”).

       The Fourth Circuit also reaffirmed that the separate “force clause” codified at §

924(c)(3)(A) encompasses only those offenses that require force as an element. See slip op. at 6

(“When a statute defines an offense in a way that allows for both violent and nonviolent means

of commission, that offense is not ‘categorically’ a crime of violence under the force clause.”);

see also id. (forming of a conspiracy agreement to commit Hobbs Act robbery “does not

invariably require the actual, attempted, or threatened use of physical force.”).

       With § 924(c)(3)(B) now invalidated within the Fourth Circuit, the defense respectfully

submits that Simms resolves the pending motions for acquittal in Al-Timimi’s favor. The defense

also notes that it is in the process of supplementing its evidentiary motion that remains pending

before this Court [Dkt. No. 417], and respectfully submits that a hearing or status conference

could benefit the parties should it please the Court.




                                                  2
Case 1:04-cr-00385-LMB Document 450 Filed 01/24/19 Page 3 of 4 PageID# 2366



Dated: January 24, 2019     Respectfully submitted,

                                                /s/___________________
                            Thomas Michael Huff, Virginia Bar No. 73587
                            Thomas M. Huff, Attorney-at-Law
                            P.O. Box 2248
                            Leesburg, VA 20177
                            Telephone: 703.665.3756
                            Facsimile: 571.354.8985
                            thuff@law.gwu.edu

                            Jonathan Turley (pro hac vice)
                            The George Washington University Law School
                            2000 H Street, NW
                            Washington, D.C. 20052
                            (202) 994-7001 (telephone)
                            (202) 508-6200 (facsimile)
                            jturley@law.gwu.edu

                            Attorneys for Defendant Dr. Ali Al-Timimi




                                      3
Case 1:04-cr-00385-LMB Document 450 Filed 01/24/19 Page 4 of 4 PageID# 2367



                                    CERTIFICATE OF SERVICE

       I certify that on January 24, 2019, I will file the foregoing document on the CM/ECF

system (after a review by this Court’s designated Classified Information Security Officer), which

will then serve it by NES electronic notification upon all counsel of record, including:

       AUSA Gordon D. Kromberg
       Attorney for the United States
       2100 Jamieson Avenue
       Alexandria, VA 22314
       (703) 299-3700 (telephone)
       (703) 837.8242 (facsimile)
       gordon.kromberg@usdoj.gov


                                                                  /s/___________________
                                              Thomas Michael Huff, Virginia Bar No. 73587
                                              Thomas M. Huff, Attorney-at-Law
                                              P.O. Box 2248
                                              Leesburg, VA 20177
                                              Telephone: 703.665.3756
                                              Facsimile: 571.354.8985
                                              thuff@law.gwu.edu




                                                 4
